Citation Nr: 0711902	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed eye 
disorder, other than the service-connected cataracts.  

2.  Entitlement to service connection for claimed 
cardiovascular disease.  

3.  Entitlement to service connection for claimed 
headaches.  

4.  Entitlement to an initial rating in excess of 10 
percent for the service-connected peripheral neuropathy 
of the right leg.  

5.  Entitlement to an initial rating in excess of 10 
percent for the service-connected peripheral neuropathy 
of the left leg.  

6.  Entitlement to an initial compensable rating for the 
service-connected cataracts in both eyes.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
July 1968.  He had service in the Republic of Vietnam.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions, dated in 
November 2002 and March 2004.  

In November 2006, the veteran's representative raised 
contentions to the effect that service connection was 
warranted for post-traumatic stress disorder and for 
perforated sigmoid diverticulitis, post operative.  

Those claims have not been certified to the Board on 
appeal nor have they otherwise been developed for 
appellate purposes.  Therefore, they are referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran currently is not shown to have an 
acquired eye disability due to claimed motor vehicle 
accident or other event of his service. 

2.  The currently demonstrated coronary artery disease is 
not shown to have been due to any event or incident of 
the veteran's period of active service or to have caused 
or aggravated by his service-connected diabetes mellitus.  

3.  The veteran currently is not shown to have headaches 
that are due to any event or incident of service, 
including the claimed motor vehicle accident in 1966.  

4.  Since service connection became effective in April 
2002, the service-connected peripheral neuropathy of the 
right lower extremity is not shown to have been 
productive of more that mild impairment.  

5.  Since service connection became effective in April 
2002, the service-connected peripheral neuropathy of the 
left lower extremity is not shown to have been productive 
of more that mild impairment.  

6.  Since service connection became effective in April 
2002, the service-connected bilateral cataracts is not 
shown to have been productive of diminished distant 
visual acuity that is correctable to worse than 20/20 in 
either eye.  


CONCLUSIONS OF LAW

1.  The veteran does not have an acquired eye disability, 
other than cataracts, due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2006).  

2.  The veteran's cardiovascular disability is not due to 
disease or injury that was incurred in or aggravated by 
service, nor may any be presumed to have been incurred 
therein; nor is any proximately due to or the result of 
the service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307,3.309, 3.310 (2006).  

3.  The veteran does not have a headache disability due 
to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  

4.  The criteria for the assignment of an initial rating 
in excess of 10 percent for the service-connected 
peripheral neuropathy of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.20, 4.124a 
including Diagnostic Code 8520 (2006).  

5.  The criteria for the assignment of an initial rating 
in excess of 10 percent for the service-connected 
peripheral neuropathy of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.20, 4.124a 
including Diagnostic Code 8520 (2006).  

6.  The criteria for the assignment of an initial 
compensable rating for the service-connected bilateral 
cataracts have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.84a including Diagnostic Code 6028 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claims of service connection for the residuals of 
an eye injury, cardiovascular disease, and headaches, as 
well as his claims of increased ratings for peripheral 
neuropathy in each lower extremity and cataracts.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in July 2002 and December 2003, the RO 
informed the veteran that in order to establish service 
connection for a particular disability, there had to be 
competent evidence of current disability, of incurrence 
or aggravation of a disease or injury in service, and of 
a nexus between the in-service injury or disease and the 
current disability.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claims; (2) the information and evidence that VA would 
seek to obtain, such as the veteran's service medical 
records; (3) the information and evidence that the 
veteran needed to provide, such as the name of the 
person, agency or company who had records that he though 
would help VA decide his claim; and (4) the need to 
furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  It also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

In evaluating this claim, the Board is aware of the need 
to notify the veteran that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

However, the absence of such notification is not 
prejudicial in this case.  Where, as here, service 
connection is denied, no disability rating or effective 
date for the award of benefits will be assigned.  
Accordingly, any further discussion in that regard is, 
effectively moot.  

Although the veteran has not specifically been notified 
of the evidence and information necessary to support his 
claims for increased initial ratings for peripheral 
neuropathy and for bilateral cataracts, such notice is 
not necessary in this case.  Dingess/Hartman.  

Where, as here, the claims have actually been 
substantiated by grants of service connection, notice 
under 38 U.S.C.A. § 5103(a) is no longer required as to 
the "downstream" elements (e.g., the assigned disability 
ratings).  Instead, the notice provisions of 38 U.S.C.A. 
§ 7105 and § 5103A are for application.  Id.  

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claims of service 
connection for the residuals of an eye injury, 
cardiovascular disease, and headaches, as well as his 
claims of increased ratings for peripheral neuropathy in 
each lower extremity and cataracts.  It appears that all 
relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  

In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), 
which could be used to support either of those claims.  

Given the efforts by the RO to develop the record, there 
is no reasonable possibility that further development 
would lead to any additional relevant evidence.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claims of service 
connection for the residuals of an eye injury, 
cardiovascular disease and headaches, as well as his 
claims of increased ratings for peripheral neuropathy in 
each lower extremity and cataracts.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing 
prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of those claims.  See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the appellant are to be 
avoided).  


II.  Facts and Analysis

A.  The Service Connection Claims

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic.  When the disease identity is 
established, there is no requirement of evidentiary 
showing of continuity.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge 
is required to support the claim.  Id.  

Service connection may, however, be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain disabilities, such as cardiovascular disease, 
service connection may be presumed when such disability 
is shown to a degree of 10 percent or more within one 
year of the veteran's discharge from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Such a presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In this case, the evidence received in support of the 
claims of service connection consists of his service 
medical and personnel records; private medical records 
and reports, reflecting the veteran's treatment from July 
1981 through November 2003; VA medical records reflecting 
the veteran's treatment from April 2002 through March 
2005; the veteran's records from the Social Security 
Administration; the reports of VA examinations, performed 
in October 2002; and January 2004 statements from the 
veteran's ex-wife and her sister.  


1.  The Residuals of an Eye Injury

The veteran contends that, in 1968, after his return from 
Vietnam, he was involved in a motor vehicle accident 
while stationed at Fort Gordon, Georgia.  He asserts that 
he sustained a fractured left orbit that has affected his 
tear ducts.  

Although statements from the veteran's ex-wife and former 
sister-in-law support his assertions as to have been 
involved in a motor vehicle accident in 1968, his service 
medical records are negative in that regard.  

While being treated for a lumbar sprain in service in 
August 1966, it was noted the veteran had been involved 
in a motor vehicle accident in July 1966.  However, that 
accident was during a period when the veteran had been 
absent without leave and, ultimately, dropped from the 
rolls as a deserter.  

Moreover, even if the alleged accident actually took 
place, there is no competent evidence of any residual 
head injury, let alone a fractured left orbit.  

Absent competent evidence that the veteran currently has 
an acquired eye disorder due to service, service 
connection is denied.  


2.  Cardiovascular Disease

The veteran's service medical records are negative for any 
complaints or findings of cardiovascular disease.  

The private medical records show that, in July 1981, the 
veteran was reported to be taking Lasix for high blood 
pressure.  He was taking Sectral as early as August 1987 and 
Lopid as early as April 1988.  

In November 1991, October 1992 and February 1993, the 
electrocardiograms revealed several abnormalities, including 
non-specific ST-T wave changes.  

In April 2002, R. C. A., M.D., reported that the veteran had 
been diagnosed with diabetes mellitus in November 1994.  
However, private laboratory reports show that the veteran had 
had elevated glucose readings as early as October 1992.  

In October 1996, the veteran was admitted to the hospital for 
the treatment of coronary heart disease.  It was noted that 
he had an essentially benign cardiac history, but that his 
risk factors included hypertension, borderline diabetes 
mellitus, a family history of cardiovascular disease, 
hypercholesterolemia and a history of chewing tobacco.  

In March 2002, the veteran underwent a coronary artery bypass 
graft for his claimed heart disease.  

In April 2002, R. C. A., M.D., noted that the veteran had 
cardiovascular complications as a direct result of his 
diabetes mellitus. 

Following a VA examination in October 2002, the examiner 
opined that the veteran's coronary artery bypass graft was 
not related to hypertension or diabetes mellitus.  Rather, he 
cited the veteran's risk factors of hypercholesterolemia and 
history of chewing tobacco.  

In November 2003, the veteran's private cardiologist, H. S. 
B., M.D., noted that the veteran's diabetes mellitus remained 
a significant factor for vascular disease.  Dr. B. opined 
that the veteran's diabetes mellitus likely contributed to 
his development of atherosclerotic vascular disease.  

In light of the difference of opinions, the case was reviewed 
by a Chief of the Cardiology Service at a VA medical center.  

In January 2007, the VA medical expert noted that the 
veteran's heart disease had had its onset many year after 
service.  However, the VA medical expert was unable to find 
any evidence that the service-connected diabetes mellitus 
pre-dated the onset of his heart disease.  

Indeed, the VA medical expert noted that, in addition to non-
insulin dependent diabetes mellitus, the veteran had multiple 
risk factors for heart disease, including hypertension, 
hyperlipidemia, male gender, obesity and the habitual use of 
chewing tobacco.  Therefore, the VA medical expert concluded 
that there was no direct connection between the claimed heart 
disease and the service-connected diabetes mellitus.  

The Board places greater weight on the opinions of the VA 
examiner and the VA medical expert, than the veteran's 
private physicians.  The private medical opinions were 
conclusory in nature, while the VA opinions provided 
rationale consistent with facts presented in this case.  

Moreover, the private medical opinions were based on a 
more limited scope of review.  Unlike the private medical 
opinions, the opinions of the VA examiner and the VA 
medical expert were formulated after a review of the 
veteran's entire claims file.  

In this regard, the Board notes that the veteran had 
multiple identified risk factors for coronary artery 
disease which pre-dated the onset of diabetes mellitus by 
as much as 10 years.  Not only does this militate against 
a finding of secondary service connection, there is no 
competent evidence on file that the veteran's heart 
disease has been aggravated by his service-connected 
diabetes.  

For these reasons, the Board finds the preponderance of 
the evidence against the claim of service connection for 
heart disease.  


3.  Headaches

The veteran asserts that, in 1968, after his return from 
Vietnam, he was involved in a motor vehicle accident 
while stationed at Fort Gordon, Georgia.  Although 
statements from his ex-wife and former sister-in-law 
support his claim, his service medical records are 
negative in that regard.  

While being treated for a lumbar sprain in service in 
August 1966, it was noted the veteran had been involved 
in a motor vehicle accident in July 1966.  

However, that accident again was noted to have been 
during a period when the veteran was absent without leave 
and, ultimately, dropped from the rolls as a deserter.  

Moreover, even if the alleged accident actually took 
place, there is no competent evidence that the veteran 
suffered current headache condition due to any event or 
incident of his period of service.  

Significantly, there were no recorded complaints or 
clinical findings of headaches until the late 1998, when 
mild headaches were reported by M. T. S., M.D.  

While the veteran has occasionally complained of 
headaches since 1998, a continuity of symptomatology or 
treatment since service is not shown in this case.  
Absent such evidence, service connection for headaches is 
not warranted.  

In reviewing the claim of service connection, the Board 
finds that the only other reports to the contrary come 
from the veteran and his ex-wife and her sister.  

As lay persons, however, they are only qualified to 
report on matters which are capable of lay observation.  
They are not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
their opinions, without more, cannot be considered 
competent evidence to establish service connection.  


B.  The Increased Rating Claims

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the Diagnostic Codes of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 
C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The RO's November 2002 decision on appeal, which granted 
service connection for peripheral neuropathy of the lower 
extremities and for cataracts was an initial rating 
award.  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the Board has reviewed all evidence of 
record pertaining to the history of the veteran's 
peripheral neuropathy of the lower extremities and of his 
cataracts.  38 C.F.R. §§ 4.1, 4.2; see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991)  

The evidence received in support of the claims for 
increased includes private medical records and reports, 
reflecting the veteran's treatment from July 1981 through 
November 2003; VA medical records reflecting the 
veteran's treatment from April 2002 through March 2005; 
the veteran's records from the Social Security 
Administration; and the reports of VA examinations, 
performed in October 2002.  


1.  Peripheral Neuropathy of the Lower Extremities

Peripheral neuropathy of the lower extremities is rated 
by analogy to impairment of the sciatic nerve under 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  38 C.F.R. 
§ 4.20.  

A 10 percent rating is warranted for mild, incomplete 
paralysis of due to peripheral neuropathy of the lower 
extremities; while a 20 percent rating is warranted for 
moderate incomplete paralysis.  

Such evidence shows that the peripheral neuropathy in 
each of the veteran's lower extremities is manifested 
primarily by complaints of pain and numbness.  

However, the veteran's gait and stance are normal, and 
the preponderance of the competent evidence of record 
shows that his strength, sensation and coordination are 
normal.  

Although the veteran reportedly has significant edema in 
his lower extremities, the VA examiner attributed such 
edema to the veteran's non-service connected heart 
disease rather than his peripheral neuropathy.  

Indeed, the VA examiner stated that the level of 
impairment due veteran's peripheral neuropathy was mild 
for each lower extremity.  Accordingly, an increased 
rating higher than 10 percent for the service-connected 
peripheral neuropathy of either lower extremity is not 
for application.  


2.  Cataracts

Other than those induced by trauma, pre-operative 
cataracts are rated based on the associated degree of 
impaired visual acuity.  

The best distant vision obtainable after best correction 
by glasses will be the basis for rating loss of visual 
acuity.  38 C.F.R. § 4.75 (2006).  Corrected visual 
acuity of 20/40 or better warrants a noncompensable 
evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6079 
(2004).

In this case, the report of the veteran's October 2002 VA 
eye examination and the report of a March 2004 
consultation with the VA optometry service shows that the 
uncorrected visual acuity is no worse than 20/25 in 
either eye.  It is correctable to at least 20/20-2 in the 
right eye and to 20/20 in the left eye.  

Such findings are well within criteria for a 
noncompensable rating under 38 C.F.R. § 4.84a, Diagnostic 
Code 6079.  Accordingly, a compensable rating for the 
service-connected cataracts is not for application.  

In connection with the claims for increase, the Board has 
considered the possibility of staged ratings noted in 
Fenderson.  However, the evidence of record shows that 
the manifestations of his service-connected peripheral 
neuropathy of the lower extremities and of his cataracts 
have been generally consistent since April 23, 2002, the 
date that service connection and the current ratings 
became effective.  Accordingly, the Board finds no basis 
for application of the principle of staged ratings in 
this case.  


ORDER

Service connection for acquired eye disorder, other than 
service-connected cataracts, is denied.  

Service connection for cardiovascular disease is denied.  

Service connection for headaches is denied.  

An initial rating in excess of 10 percent for the 
service-connected peripheral neuropathy of the right leg 
is denied.  

An initial rating in excess of 10 percent for the 
service-connected peripheral neuropathy of the left leg 
is denied.  

An initial compensable rating for the service-connected 
cataracts is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


